Case 2:18-cv-11561-DPH-RSW ECF No. 36 filed 05/28/19          PageID.2113     Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                                  Southern Division

 FREDDIE GARLAND, individually and on
 behalf of all others similarly situated,         Case No. 2:18-cv-11561

       Plaintiff,                                 Hon. Denise Page Hood

 v.                                               Exec. Mag. Judge R. Steven Whalen

 ORLANS PC, et al.,

       Defendants.
 ____________________________________/

 Andrew J. McGuinness (P42074)              I. W. Winsten (P30528)
 ANDREW J. MCGUINNESS, ESQ.                 Bruce L. Segal (P36703)
 122 S Main St, Suite 118                   HONIGMAN MILLER SCHWARTZ AND
 P O Box 7711                               COHN LLP
 Ann Arbor, MI 48107                        660 Woodward Avenue, Suite 2290
 Phone: (734) 274-9374                      Detroit, MI 48226
 drewmcg@topclasslaw.com                    Phone: (313) 465-7608
                                            iwinsten@honigman.com
 Samuel G. Firebaugh (P34276)               bsegal@honigman.com
 FIREBAUGH & ANDREWS PLLC
 38545 Ford Rd, Ste 104                     Attorneys for Defendants
 Westland, MI 48185
 Phone: (734) 722-2999
 samuelgfirebaugh@hotmail.com

 Counsel for Plaintiff and the Proposed Class
 ________________________________________________________________________/
         REPLY BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO
         STRIKE PORTIONS OF DEFENDANTS’ SUPPLEMENTAL
           BRIEF IN SUPPORT OF THEIR MOTION TO DISMISS
Case 2:18-cv-11561-DPH-RSW ECF No. 36 filed 05/28/19          PageID.2114     Page 2 of 9




                                      Introduction

       Defendants’ response is premised on a fallacy: that Obduskey has something

 to do with “federal subject matter jurisdiction” or “subject matter jurisdiction.” It

 does not. Literally, that case has nothing whatsoever to say about jurisdiction.

       By failing to show any relevance of Obduskey to the briefing and belated

 declaration that this Motion seeks to strike, Defendants effectively concede that

 they have no legitimate counterargument. The Motion should therefore be granted.

                                      Background

       Plaintiff’s Motion to Strike (ECF # 30) made five principal factual points:

           1. The express terms of the Stipulated Order Lifting Stay and
              Establishing Supplemental Briefing Schedule (“Order”) limited the
              parties to supplemental briefing regarding the impact of Obduskey on
              the pending dismissal motion (id. at 8 & Exh. A thereto);
           2. After Plaintiff’s counsel refused to strike language in the proposed
              stipulated order limiting the scope of supplemental briefing (id. at 8-9
              & Exh. B), counsel for Defendants agreed to retain those restrictions
              (id. at 6);
           3. Obduskey was not a class action, and in no way, shape or form
              addressed the Class Action Fairness Act (CAFA), a topic that was a
              principal subject of the parties’ prior briefing (ibid.);
           4. Defendants spent much of their Supplemental Brief, to which they
              attached a new declaration, developing a new CAFA argument (id. at
              10); and
           5. Plaintiff will be prejudiced if the Court does not grant this Motion.
       Defendants’ Response disputes none of these points. Instead, Defendants

 argue that the instant Motion is “baseless” because of things said in the order
Case 2:18-cv-11561-DPH-RSW ECF No. 36 filed 05/28/19         PageID.2115   Page 3 of 9




 granting their motion for a stay. As discussed below, this argument makes no sense.

                                      Argument

       I.     DEFENDANTS’ RESPONSE DOES NOT DEMONSTRATE
              HOW OBDUSKEY RELATES TO THIS COURT’S
              ORIGINAL JURISDICTION UNDER CAFA.

       The sole argument Defendants’ advance to show that the challenged sections

 of their Supplemental Brief fall within the scope of the Order is:

       [T]he express language of the Court’s Stay Order clearly recognized the
       potential impact of the Obduskey decision on “federal subject matter
       jurisdiction” and “supplemental jurisdiction over Plaintiffs RCPA
       claim.” (Stay Order at 3.) The express language of the subsequently
       issued Briefing Order directs the parties “to address the impact on the
       motion [to dismiss] of the Obduskey decision. (Briefing Order 2-4.)
       Thus, Defendants’ Supplemental Brief quite properly addresses the
       impact of Obduskey on the Court’s subject matter jurisdiction.

 (Def’s Supp. Br. at 4.)

       First, there is no question in this case—and certainly not any raised by

 Obduskey—concerning this Court’s “federal subject matter jurisdiction” over the

 FDCPA claim. The FDCPA is a federal statute; accordingly, this Court has

 jurisdiction over that claim under 28 U.S.C. § 1331 (“federal question”

 jurisdiction). Moreover, the FDCPA contains its own jurisdictional provision, 15

 U.S.C. § 1692k(d) (“[a]n action to enforce any liability created by this subchapter

 may be brought in any appropriate United States district court without regard to the

 amount in controversy . . . .”). Indeed, Defendants have never argued this Court



                                           2
Case 2:18-cv-11561-DPH-RSW ECF No. 36 filed 05/28/19          PageID.2116     Page 4 of 9




 lacks “federal subject matter jurisdiction.”

       Second, Obduskey does not present any jurisdictional issue at all. Neither the

 district court, the Tenth Circuit, nor the Supreme Court questioned their respective

 jurisdictions. So even if there were a “federal subject matter jurisdiction” issue here,

 Obduskey could not inform that issue in any way, shape or form.

       Third, Obduskey does not address supplemental jurisdiction of state law

 claims. That topic is not analyzed or even mentioned. Accordingly—beyond

 arguing that Obduskey means the FDCPA claim should be dismissed, and that such

 dismissal justifies declining to exercise supplemental jurisdiction over the RCPA

 claim under 28 U.S.C. § 1367 (an argument that merely amplifies one Defendants

 already made in their opening brief)—additional supplemental jurisdiction

 argument cannot address Obduskey’s impact. 1

       Fourth, even if Obduskey had something to say about “supplemental

 jurisdiction over Plaintiff’s RCPA claim,” CAFA jurisdiction is not supplemental

 jurisdiction. And Obduskey has nothing to say about CAFA since it was not even a

 class action. For this reason, Obduskey has nothing whatsoever to say about this




 1
   More to the point, the Motion does not seek to strike Defendants’ post-Obduskey
 argument regarding supplemental jurisdiction. See ECF # 30, Exh. C at 12-15 (not
 striking out argument II.D), even though Defendants acknowledged they had
 “already explain[ed]” this argument for seven pages in their opening brief. Id. at 12.
                                            3
Case 2:18-cv-11561-DPH-RSW ECF No. 36 filed 05/28/19          PageID.2117     Page 5 of 9




 Court’s jurisdiction of the RCPA claims under CAFA. 2

       Fifth, even if Obduskey had something to say about CAFA jurisdiction (it

 doesn’t) the new argument Defendants seek belatedly to develop—based on the

 “home state exception,” 28 U.S.C. § 1332(d)(4)(B)—is not jurisdictional. Mason v.

 Lockwood, Andrews & Newnam, P.C., 842 F.3d 383, 388-89 (6th Cir. 2016); Clark

 v. Lender Processing Servs., 562 F. App’x 460, 464-654 (6th Cir. 2014) (rejecting

 argument that district court should have remanded related stated law claim to state

 court after dismissing FDCPA claim, stating that CAFA’s “local-controversy and

 home-state exceptions do not deprive a court of jurisdiction” and that these

 “exceptions are not jurisdictional”); Morrison v. YTB Int’l, Inc., 649 F.3d 533 (7th

 Cir. 2011) (Easterbrook, J.) (“We recognize that §1332(d)(4) does not itself

 diminish federal jurisdiction.”). So even if Obduskey had opened the door to new

 “jurisdictional” arguments, Defendants’ challenged CAFA argument and

 declaration cannot enter through that door.

       In short, Defendants’ argument is devoid of logic, and fails to tie the
 2
   Defendants repeatedly point in their Response, ECF # 33, to the Court’s prediction
 in its stay order that if the FDCPA claim were dismissed, it might decline to
 exercise § 1367 supplemental jurisdiction over the RCPA claim. But that prediction
 cannot justify more than an analysis of why Defendants think Obduskey mandates
 dismissal of the FDCPA claim. Defendants seek to capitalize on this Court’s failure
 to recognize in its stay order that Plaintiff had pleaded a third, independent basis for
 jurisdiction—original jurisdiction under CAFA—which could not be resolved by
 Obduskey. Under the guise of an overly broad “jurisdiction” label, Defendants are
 now trying improperly to bootstrap an entirely new, unrelated CAFA home state
 exception argument that they failed to develop in their two opening briefs.
                                            4
Case 2:18-cv-11561-DPH-RSW ECF No. 36 filed 05/28/19         PageID.2118      Page 6 of 9




 challenged material to Obduskey or to the Order.

       II.    DEFENDANTS’ RESPONSE FAILS TO REFUTE THAT THE
              PARTIES HAD ALREADY BRIEFED CAFA ISSUES, OR
              THAT DEFENDANTS’ BREACH OF THE ORDER
              PREJUDICES PLAINTIFF.

       As noted, CAFA jurisdiction was a focus of the first round of briefs. A

 short survey of those briefs underscores this point. Defendants recognized

 that to win the Dismissal Motion they must demonstrate that Plaintiff failed

 to allege the three CAFA predicates: (1) 100 class members; (2) “minimal”

 diversity, i.e., at least one class member whose citizenship differs from one of

 the Defendants; and (3) at least $5,000,000 in controversy. See Roberts v.

 Mars Petcare US, Inc., 874 F.3d 953 (6th Cir. 2017).

       Defendants chose to challenge elements (2) and (3) under Rule

 12(b)(1). They argued that because the Complaint did not identify by name

 any of the tens of thousands of class members who, since 2012, had moved

 outside of Michigan, it failed to allege minimum diversity. (ECF # 7 at 9-11;

 argument I.A.) 3 But Defendants focused most of their CAFA jurisdictional

 3
   As previously noted, this identical argument was rejected in Martin v. Trott Law
 PC, Case No. 2:15-cv-12838, slip op. at 3 (E.D. Mich. Sept. 22, 2017) (ECF # 16,
 Pg ID 1761 & Exh. A; emphasis in original) (“In order for the Court to conclude
 that the defendant should prevail in his factual assault on the premise of minimal
 diversity . . . the Court would have to accept the defendant’s hypothesis that not one
 of those 250,000 persons has left the state over the span of six years. The defendant
 has not pointed to any credible information to support that counter-factual notion,
 which strains the boundaries of credibility and common sense.”)
                                           5
Case 2:18-cv-11561-DPH-RSW ECF No. 36 filed 05/28/19           PageID.2119    Page 7 of 9




 challenge on the third element, the amount-in-controversy requirement. They

 submitted with their opening brief a declaration attesting to a much smaller

 class size than the Complaint alleges. (ECF # 7-4, Exh. 3.)

       Plaintiff responded by pointing out the evidentiary insufficiencies of

 that declaration (ECF # 15, Pg ID 1002-1003); supplied documentation from

 publicly-available records of at least 40,500 Orlans PC Foreclosure Letters

 sent during the class period (id. at Pg ID 1002 & 1-A), supporting a class size

 of 60,000 members; and cited Sixth Circuit Rule 12(b)(1) authority for the

 proposition that on a “factual challenge” to subject matter jurisdiction such as

 this one, Plaintiff must at a minimum be afforded an opportunity for adequate

 discovery of jurisdictional facts. (Id. at Pg ID 1004, citing Rogers v. Stratton

 Indus., Inc., 798 F.2d 913, 918 (6th Cir. 1986)).

       Defendants returned to their lack of minimum diversity and amount-in-

 controversy arguments in their Reply. (ECF # 19 at 3-5; argument III.A.)

       This recap gives context to Plaintiff’s rejection of Defendants’ attempt

 to remove from the Order scope limitation language that “makes explicit that

 the purpose of the supplemental briefing is . . . not an invitation to re-argue

 issues that have already been the subject of prior briefing and not affected by

 the Obduskey decision.” (ECF # 30, PG Id 1954.) Because the parties had

 already extensively briefed CAFA jurisdiction, and because Obduskey has


                                            6
Case 2:18-cv-11561-DPH-RSW ECF No. 36 filed 05/28/19          PageID.2120    Page 8 of 9




 nothing to do with that statute, Defendants have plainly violated the Order.4

       Plaintiff used all 18 allotted pages of his supplemental brief to address the

 impact of Obduskey, as directed. (ECF # 35.) Unless this Court strikes the

 challenged material, Plaintiff will be denied the opportunity to brief Defendants’

 out-of-bounds home state exception argument, and thereby be prejudiced.5

       In these circumstances, Plaintiff’s Motion to Strike should be granted in full.

 Dated: May 28, 2019                     Respectfully submitted,



                                         Andrew J. McGuinness (P42074)
                                         ANDREW J. MCGUINNESS, ESQ.
                                         122 S Main St, Suite 118
                                         P O Box 7711
                                         Ann Arbor, MI 48107
                                         Phone: (734) 274-9374
                                         drewmcg@topclasslaw.com

 4
   Defendants correctly note that this is Plaintiff’s second motion to strike. Def.
 Resp. at n.2. The implied argument? Blame the victim: how dare Plaintiff challenge
 Defendants’ repeated violations of this Court’s Civility Principles, its Rules, and its
 Orders! Compare ECF # 11, Pg ID 172 (noting Defendants’ prior violation of this
 Court’s Civility Principles, with Civility Principle 6—Attorney’s Responsibility To
 Other Counsel—“We will adhere to all express promises and agreements with other
 counsel, whether oral or in writing . . . .” As demonstrated, counsel breached not
 just the Order but their express agreement to limit the scope of supplemental briefs.
 5
   Beyond Defendants’ misunderstanding of the home state exception as a
 jurisdictional limitation, additional errors include an attempt to shift the burden of
 proof regarding the exception to Plaintiff; the lack of “fit,” irrelevance, and
 therefore inadmissibility—and overall insufficiency—of the tardy and untested
 declaration of Mr. Hall (which focused solely on Michigan residence, even though
 the class alleged here is a nationwide class, Cmplt. ¶ 92, and covers Defendants’
 alleged misconduct in at least 14 states); and other errors.
                                            7
Case 2:18-cv-11561-DPH-RSW ECF No. 36 filed 05/28/19         PageID.2121    Page 9 of 9




                                        Samuel G. Firebaugh (P34276)
                                        FIREBAUGH & ANDREWS PLLC
                                        38545 Ford Rd, Ste 104
                                        Westland, MI 48185
                                        Phone: (734) 722-2999
                                        samuelgfirebaugh@hotmail.com

                                        Counsel for Plaintiff and the Proposed Class


                               CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that on the above date a copy
 of the foregoing was filed with the Court using the ECF system, which will send
 notification of such filing to all parties who have appeared through their attorneys
 of record.
                                                    /s/ Andrew J. McGuinness
                                                       Andrew J. McGuinness




                                           8
